UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6547


RICHARD S. FETT,

                  Petitioner – Appellant,

             v.

DIRECTOR, VA DEPT OF CORRECTIONS,

                  Respondent – Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    T.S. Ellis, III, Senior
District Judge. (1:08-cv-01129-TSE-JFA)


Submitted:    September 29, 2009            Decided:   October 6, 2009


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Richard S. Fett, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Richard S. Fett seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2254 (2006) petition.

The order is not appealable unless a circuit justice or judge

issues     a     certificate          of     appealability.               See        28    U.S.C.

§ 2253(c)(1) (2006).             A certificate of appealability will not

issue     absent      “a   substantial            showing      of    the       denial      of    a

constitutional        right.”           28    U.S.C.        § 2253(c)(2)        (2006).          A

prisoner        satisfies        this        standard        by     demonstrating              that

reasonable       jurists    would          find     that     any    assessment            of    the

constitutional        claims     by     the     district      court       is    debatable        or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                      See Miller-El v. Cockrell, 537

U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                       We

have independently reviewed the record and conclude that Fett

has not made the requisite showing.                     Accordingly, we deny Fett’s

motion    for     a   certificate          of     appealability       and       dismiss         the

appeal.        We dispense with oral argument because the facts and

legal    contentions       are    adequately          presented       in       the    materials

before    the    court     and    argument          would    not    aid    the       decisional

process.

                                                                                      DISMISSED



                                                2